                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                               11/6/2019
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LINDA ROSI, individually and on behalf of :
all others similarly situated,                                 :
                                                               :    OPINION AND ORDER
                                    Plaintiff,                 :
                                                               :    19-CV-7118 (LTS) (JLC)
         -v.-                                                  :
                                                               :
ALCARIS THERAPEUTICS, INC., NEAL                               :
WALKER, and FRANK RUFFO,                                       :
                                                               :
                                    Defendants.                :
----------------------------------------------------------------X
ROBERT FULCHER, individually and on                            :
behalf of all others similarly situated,                       :
                                                               :
                                    Plaintiff,                 :    19-CV-8284 (LTS) (JLC)
                                                               :
         -v.-                                                  :
                                                               :
ALCARIS THERAPEUTICS, INC., NEAL                               :
WALKER, and FRANK RUFFO,                                       :
                                                               :
                                    Defendants.                :
----------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Plaintiffs Linda Rosi and Robert Fulcher filed separate securities fraud class

actions earlier this year against Alcaris Therapeutics, Inc., its President and Chief

Executive Officer Neal Walker, and its Chief Financial Officer Frank Ruffo, alleging

that they violated Sections 10(b) and 20(a) of the Securities Exchange Act as well as

Securities and Exchange Commission Rule 10b-5. Pending before the Court are

motions by Rosi and Fulcher seeking (1) consolidation of their respective actions; (2)

appointment as lead plaintiff; and (3) approval of lead counsel. For the reasons



                                                        1
explained below, Fulcher’s motion is granted in its entirety and Rosi’s motion is

granted to the extent she seeks consolidation but is otherwise denied. 1

                                I. BACKGROUND

      Plaintiff Linda Rosi filed suit on July 30, 2019 (Rosi v. Alcaris Therapeutics,

Inc. et al., No. 19-CV-7118 (LTS) (JLC)), and Plaintiff Robert Fulcher filed the

second action on September 5, 2019 (Fulcher v. Alcaris Therapeutics, Inc. et al, No.

19-CV-8284 (LTS) (JLC)). Plaintiffs in both cases allege violations of Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934, as amended by the Private

Securities Litigation Reform Act of 1995, 15 U.S.C. §§ 78(j)(b) and 78(t), and Rule

10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5. See Rosi Complaint (“Rosi

Compl.”), No. 19-CV-7118, Dkt. No. 1, ¶¶ 49–63; Fulcher Complaint (“Fulcher

Compl.”), No. 19-CV-8284, Dkt. No. 1, ¶¶ 49–63. Each action is brought on behalf of

all those who purchased or otherwise acquired Alcaris stock between May 8, 2018

and June 20, 2019, inclusive (the “Class Period”), and who purportedly incurred

damages in connection with such purchases or acquisitions. See Rosi Compl. ¶ 1;

Fulcher Compl. ¶ 1.

       Plaintiffs allege that during the Class Period, Defendants made false and/or

misleading statements and failed to disclose material adverse facts about the

company’s lead product ESKATA, which is a hydrogen peroxide topical solution

used to treat raised seborrheic keratosis, a common non-malignant tumor. See Rosi




1These cases have been referred to me for general pretrial supervision. No. 19-CV-
7118, Dkt. No. 5; No. 19-CV-8284, Dkt. No. 7.
                                          2
Compl. ¶¶ 2–6; Fulcher Comp. ¶¶ 2–6. On June 20, 2019, the U.S. Food & Drug

Administration stated that an advertisement for ESKATA “makes false or

misleading claims” regarding the product’s risk and efficacy. Id. ¶ 3. Specifically,

“a direct-to-consumer video of an interview featuring a paid Alcaris spokesperson”

was “especially concerning . . . because it fails to include information regarding the

serious risks associated with ESKATA, which bears warnings and precautions

related to the risks of serious eye disorders . . . in the case of exposure to the eye

and severe skin reactions including scarring.” Id. This news caused Alcaris’s stock

price to fall $0.57 per share, or more than 11%, over two consecutive trade sessions,

to close at $4.54 per share on June 21, 2019 on unusually heavy trading volume. Id.

¶ 4. As a result of Defendants’ wrongful acts and omissions, and the resulting

decline in the market value of Alcaris’s stock, Plaintiffs claim that they and other

class members have suffered significant losses and damages. Id. ¶ 6.

      Only Rosi and Fulcher have filed motions requesting appointment as lead

plaintiff and approval of lead counsel, in addition to requesting consolidation of

their suits. See Rosi Motion for Consolidation, Appointment as Lead Plaintiff, and

Approval of Lead Counsel, Dkt. No. 12; Memorandum of Law in Support of Rosi

Motion (“Rosi Mem.”), Dkt. No. 13; Declaration of Lesley F. Portnoy dated

September 30, 2019 (“Portnoy Decl.”), Dkt. No. 14; Fulcher Motion for

Consolidation, Appointment as Lead Plaintiff, and Approval of Lead Counsel, Dkt.

No. 8; Proposed Order Granting Fulcher Motion, Dkt. No. 9; Memorandum of Law

in Support of Fulcher Motion (“Fulcher Mem.”), Dkt. No. 10; Declaration of Jeremy



                                            3
A. Lieberman dated September 30, 2019 (“Lieberman Decl.”), Dkt. No. 11. 2

Specifically, Fulcher moves to be appointed as lead plaintiff and for approval of

Pomerantz LLP as lead counsel, while Rosi moves to be appointed as lead plaintiff

and for approval of Glancy Prongay & Murray LLP as lead counsel. See Rosi Mem.

at 1; Fulcher Mem. at 1. In response to Fulcher’s motion, Rosi filed a notice of non-

opposition, acknowledging that she does not possess the largest financial interest in

this action. See Rosi Notice of Non-Opposition, Dkt. No. 15. 3 Defendants have not

taken a position on these motions.

                                 II. DISCUSSION

A. Consolidation of the Related Actions

      Both Fulcher and Rosi seek consolidation of Rosi v. Alcaris Therapeutics, Inc.

et al., No. 19-CV-7118 (LTS) (JLC), with Fulcher v. Alcaris Therapeutics, Inc. et al,

No. 19-CV-8284 (LTS) (JLC). Pursuant to Rule 42(a) of the Federal Rules of Civil

Procedure, a court may consolidate actions that involve common questions of law

and fact. Fed. R. Civ. P. 42(a). “The trial court has broad discretion to determine

whether consolidation is appropriate.” Johnson v. Celotex Corp., 899 F.2d 1281,

1284 (2d Cir. 1990). In exercising that discretion, “courts have taken the view that

considerations of judicial economy favor consolidation.” Id. at 1285; see also Jacobs




2 Unless otherwise stated, throughout this Opinion, all docket citations refer to the
filings in 19-CV-7118.

3Fulcher also filed a notice of non-opposition, pointing to Rosi’s non-opposition and
thus stating that his motion is unopposed. See Fulcher Notice of Non-Opposition,
Dkt. No. 16.
                                          4
v. Castillo, 612 F. Supp. 2d 369, 373 (S.D.N.Y. 2009) (“Consolidation would further

the goal of ‘judicial economy’ because discovery in each case is likely to be identical,

motion practice and trial in the two cases would most likely cover the same facts

and some identical issues of law.”). However, “[c]onsiderations of convenience and

economy must yield to a paramount concern for a fair and impartial trial.”

Johnson, 899 F.2d at 1285. Consolidation is generally appropriate so long as

efficiency concerns are not outweighed by any prejudice or confusion. Id. In

securities class actions, consolidation is “particularly appropriate where the actions

‘are based on the same public statements and reports’” so long as there are

“‘common questions of law and fact and the defendant will not be prejudiced.’”

Martingano v. Am. Int’l Grp., Inc., Nos. 06-CV-1625 (JG) (JMA), 06-CV-2014 (JG)

(JMA), 2006 WL 1912724, at *1 (E.D.N.Y. July 11, 2006) (internal citations

omitted).

      Consolidation is appropriate here. The actions assert “virtually identical

claims based on virtually identical factual allegations.” Janbay v. Canadian Solar,

Inc., 272 F.R.D. 112, 118 (S.D.N.Y. 2010). Both complaints allege violations of the

same federal securities laws based on the same set of facts. See Sofran v.

LaBranche & Co., Inc., 220 F.R.D. 398, 401 (S.D.N.Y. 2004) (consolidating securities

class action cases where claims were “essentially similar and overlapping”).

Moreover, neither Defendants nor any other party has objected to consolidation,

suggesting that consolidation will not prejudice any party. See, e.g., Kaplan v.

Gelfond, 240 F.R.D. 88, 91 (S.D.N.Y. 2007). Accordingly, the actions are hereby



                                           5
consolidated for all purposes. All future filings in either case shall be filed under

Docket Number 19-CV-7118, as it bears the lower docket number.

B. Appointment of Lead Plaintiff

       Fulcher and Rosi also seek appointment as lead plaintiff and approval of

their respective selections as lead counsel. The Private Securities Litigation Reform

Act of 1995 (the “PSLRA”) governs the procedure for appointing a lead plaintiff in

securities class actions. 15 U.S.C. § 78u-4(a)(3)(B). Pursuant to the PSLRA, courts

must adopt a presumption that the most adequate plaintiff is the person or group of

persons who (1) either filed the complaint or made a timely motion to be appointed

lead plaintiff; (2) “has the largest financial interest in the relief sought by the class”;

and (3) “otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil

Procedure.” 15 U.S.C. 78u-4(a)(3)(B)(iii)(I). “[O]ther members of the purported

class may try to rebut the statutory presumption by showing that the presumptive

lead plaintiff will not fairly and adequately protect the interests of the class or is

incapable of adequately representing the class because of ‘unique defenses.’” In re

Bank of Am. Corp. Sec., Derivative, & ERISA Litig., 258 F.R.D. 260, 268 (S.D.N.Y.

2009) (quoting 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)).

       1. Timeliness

       First, “[n]ot later than 20 days” after the first complaint is filed, a notice

must be published “in a widely circulated national business-oriented publication or

wire service” advising members of the purported class “of the pendency of the

action, the claims asserted therein, and the purported class period” and “not later



                                            6
than 60 days after the date on which the notice is published, any member of the

purported plaintiff class may move the court to serve as lead plaintiff of the

purported class.” 15 U.S.C. 78u-4(a)(3)(A)(i). Rosi’s complaint was the first filed

complaint on July 30, 2019. The same day, notice of that complaint was published

in Business Wire, a widely-circulated national business-oriented wire service,

fulfilling the PSLRA requirements set forth in 15 U.S.C. § 77z-1(a)(3)(A)(i). See

Portnoy Decl., Exh. A. The notice advised class members of the pendency of the

action, the alleged claims, the class definition, and the option of moving to be

appointed as lead plaintiff by September 30, 2019. See id. Both Rosi and Fulcher

moved for appointment as lead plaintiff on September 30, 2019, and thus timely

filed within the 60-day statutory requirement. Accordingly, both Rosi and Fulcher

have satisfied the first prong of the PSLRA’s requirements for appointment of lead

plaintiff.

       2. Largest Financial Interest

       The PSLRA does not specify a method of calculating who has the “largest

financial interest,” but courts in this District commonly look to four factors in

making this determination: “(1) the number of shares purchased; (2) the number of

net shares purchased; (3) total net funds expended by the plaintiff during the class

period; and (4) the approximate losses suffered by the plaintiff.” Sallustro v.

CannaVest Corp., 93 F. Supp. 3d 265, 270 (S.D.N.Y. 2015) (citations omitted). The

fourth factor, the largest loss, is considered by most courts to be the “critical

ingredient in determining the largest financial interest and outweighs net shares



                                            7
purchased and net expenditures.” Richman v. Goldman Sachs Grp. Inc., 274 F.R.D.

473, 479 (S.D.N.Y. 2011). Fulcher alleges $22,521 in losses. See Fulcher Mem. at 7;

Lieberman Decl., Exh. A. Although Rosi does not state the amount of her losses, it

appears that she suffered $ 3,761.35 in losses based on the total balance of her loss

chart. See Rosi Mem. at 6-7; Portnoy Decl., Exh. C. Indeed, after reviewing

Fulcher’s submissions, Rosi stated that she does not oppose Fulcher’s appointment,

acknowledging that she does not possess the largest financial interest. No other

plaintiff has come forward and demonstrated a larger financial stake. Therefore, I

find that Fulcher satisfies the largest financial interest requirement of the PSLRA.

      3. Rule 23 Requirements

      A potential lead plaintiff must also “make a preliminary showing that it

satisfies the typicality and adequacy requirements of Rule 23.” In re eSpeed, 232

F.R.D. 95, 102 (S.D.N.Y. 2005). The Rule 23 analysis in the context of appointment

of lead plaintiff “need not be as complete as would a similar determination for the

purpose of class certification.” Id. A party moving to be appointed lead plaintiff is

only required to make a prima facie showing that he or she meets the Rule 23

prerequisites, and courts need only consider the typicality and adequacy

requirements. Varghese v. China Shenghuo Pharm. Holdings, Inc., 589 F. Supp. 2d

388, 397 (S.D.N.Y. 2008); Kaplan, 240 F.R.D. at 94.

      Typicality is satisfied when a movant’s claims “arise from the same course of

events, and the other class members make similar legal arguments to prove

liability.” Helfenbein v. Altair Nanotechnologies, Inc., No. 14-CV-7828 (AT), 2015



                                          8
WL 12912278, at *2 (S.D.N.Y. May 15, 2015). Fulcher’s claims are identical to, and

neither compete nor conflict with, the claims of other class members. See Foley v.

Transocean Ltd., 272 F.R.D. 126, 131 (S.D.N.Y. 2011) (“The typicality threshold is

satisfied where the claims arise from the same conduct from which the other class

members’ claims and injuries arise.”) (citation omitted). Like all other class

members, Fulcher purchased Alcaris securities during the Class Period, suffered

damages as a result of Defendants’ allegedly false and misleading statements, and

seeks relief under the federal securities laws. Accordingly, I find that Fulcher

alleges claims that are typical of the members of the class.

      I also find that Fulcher satisfies Rule 23’s adequacy requirement. “The

adequacy requirement is satisfied where: (1) class counsel is qualified, experienced,

and generally able to conduct the litigation; (2) there is no conflict between the

proposed lead plaintiff and the members of the class; and (3) the proposed lead

plaintiff has a sufficient interest in the outcome of the case to ensure vigorous

advocacy.” Id. First, as discussed more fully below, Fulcher’s choice of counsel,

Pomerantz LLP, has substantial experience litigating securities class actions and

thus has the ability to conduct this litigation effectively. Second, Fulcher’s claims

are identical to those of the other class members, and there is no other identifiable

conflict. Third, Fulcher’s significant financial interest in the relief sought by the

class will ensure vigorous advocacy on behalf of that class.

      Accordingly, Fulcher has satisfied Rule 23’s typicality and adequacy

requirements for purposes of this stage of the litigation. As Fulcher has satisfied all



                                           9
three prongs of the PSLRA’s requirements for lead plaintiff, I find that he is

presumptively the most adequate lead plaintiff. Because no other plaintiff has come

forward with rebuttal evidence establishing that Fulcher “will not fairly and

adequately protect the interests of the class” or “is subject to unique defenses that

render such plaintiff incapable of adequately representing the class,” 15 U.S.C. §

78u-4(a)(3)(B)(iii)(II), I appoint Fulcher as lead plaintiff.

C. Appointment of Lead Counsel

       The PSLRA provides that the “most adequate plaintiff shall, subject to

approval of the court, select and retain counsel to represent the class.” 15 U.S.C. §

78u-4(a)(3)(B)(v). “There is a strong presumption in favor of approving a properly-

selected lead plaintiff’s decision as to counsel selection.” Sallustro, 93 F. Supp. 3d

at 278 (internal quotation marks omitted).

       Having reviewed the Firm Résumé of Pomerantz LLP, see Lieberman Decl.,

Exh. D, I find that Fulcher’s chosen counsel will adequately and effectively

represent the interests of the class. The attorneys at Pomerantz have extensive

experience with securities class actions and have been found to be qualified to be

lead or co-lead counsel by other courts. See, e.g., Workman v. Namaste Techs., Inc.,

No. 18-CV-10830 (GHW), 2019 WL 280948, at *3 (S.D.N.Y. Jan. 22, 2019) (collecting

cases). Thus, I approve Fulcher’s selection of Pomerantz as lead counsel.

                                  III. CONCLUSION

       For the foregoing reasons, the Court grants Fulcher and Rosi’s motions for

consolidation, Fulcher’s motion for appointment as lead plaintiff, and the motion for



                                            10
approval of Pomerantz LLP as lead counsel, and denies Rosi’s motion for

appointment as lead plaintiff and for approval of Glancy Prongay & Murray LLP as

lead counsel. All future filings shall be made under Docket Number 19-CV-7118.

      The Clerk is directed to close Docket Numbers 8 and 12 and mark Docket No.

8 as granted, and Docket No. 12 as granted in part and denied in part. The Clerk is

further directed to change the caption to reflect Fulcher as lead plaintiff.

      Pursuant to paragraph 2 of the stipulation approved by the Court (Dkt. No.

7), within 10 days of this Opinion and Order, lead counsel shall meet and confer

with counsel for Defendants for the purpose of jointly submitting a proposed

schedule for the filing of a consolidated amended complaint by lead plaintiff, the

filing of any motion to dismiss the amended complaint by Defendants, lead

plaintiff’s opposition to the motion to dismiss, and Defendants’ reply.

      SO ORDERED.

Dated: November 6, 2019
       New York, New York




                                          11
